The Lowman Law Firm
                                         ONE ALLEN CENTER
                                  500 DALLAS STREET,SUITE3030
                                   HOUSTON. TEXAS 77002-4705

                        TELEPHONE: (713) 7520777       FACSIMILE: (71 3)7520778
                                        WWW.LOWMANLAW.COM




                                           October 9,2015

 Via First Class Mail

 Mr. Jeffrey D. Kyle, Clerk
 Third Courtof Appeals
P.O. Box 12547
Austin, TX 78711

          Re:   Court of Appeals No. 03-15-00644-CV; Keystone RV Company v. Texas
                Department of Motor Vehicles; Administrative Appeal pursuant to 43 Tex
                Admin. Code §215.207f8^ and Tex. Ore Code S2301.751                             '
Dear Mr. Kyle:

       Following up on our telephone conversation today, enclosed is a check in the amount of
$50.00 for issuance of citations in the above-referenced appeal. As we discussed, please hold the
citations at your office for pick up by a private process server.
       Thank you for your assistance with this matter. Please call ifyou have any questions.
                                                   Vew trulylyours,



                                                   Christopher J. Lowman

Enclosure
CJL:spa
                                                                       r
                                    N HOUSTON
ICES OF
R J. LOWMAN                                                                           ^P
EN CENTER                           OS) OCT MS| g
S STREET
                                                       71 IL                     -j   't^-
XAS 77002-4705                      i-'M z   a.
                                                       o
                                                       2 nl'»ii'i»l)»H»'»nl»'i»